Citation Nr: 1503741	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-08 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left leg injury, and if so, whether service connection may be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, including as secondary to the left leg injury, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1959 to October 1963, to include additional service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2012.  A transcript of this hearing is of record.

Although the RO has previously reopened the Veteran's claim, the Board is required to consider the issue of finality before it can consider the claim on its merits, and as such, the issues have been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 


FINDINGS OF FACT

1.  The Veteran's service connection claims for a left leg injury and a low back disorder were initially denied by an unappealed August 1965 rating decision.  

2.  The RO last declined to reopen the Veteran's claims for service connection for a left leg injury and a low back disorder, including as secondary to the left leg injury in an unappealed January 1971 rating decision.

3.  New and material evidence has been submitted as to the claims of service connection for a left leg injury and a low back disorder.

4.  The preponderance of the evidence weighs against a finding that the Veteran is currently diagnosed with any left leg disability.  

5.  The Veteran's chronic disability of the lumbar spine did not manifest in service, lumbar spine arthritis did not manifest within the one year presumptive period, and the current lumbar spine disability is not related to service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for residuals of a left leg injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Service connection for residuals of a left leg injury is not warranted.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  Service connection for a low back disorder is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  Id. 

Here, the Veteran was advised of VA's duties to notify and assist in the development of his claims in a November 2010 letter with addendums in November 2010 and January 2011 that explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letters also informed him of degree of disability and effective date criteria.  The Veteran's claims were most recently readjudicated in an February 2012 statement of the case.  Significantly, the notice letter complied with Kent in that it told the Veteran when and why his prior claims of service connection were denied, and defined new and material evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claims.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

With respect to the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in June 1965 and March 2011, the reports of which have been associated with the claims file.  The Board finds that the examinations are adequate as they included an interview with the Veteran, a review of the record and relevant history, and an appropriate physical examination.  Moreover, the examiners provided clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues have been obtained.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

As previously acknowledged, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits and the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.  

II.  New and Material Evidence

The Veteran failed to appeal the January 1971 rating decision that declined to reopen his service connection claims for a left leg injury and a low back condition.  Notice of that determination and of his appellate rights was issued to the Veteran in March 1971.  No correspondence was received from the Veteran and no additional evidence was received within one year of notification of the determination.  Thus, the claims, as decided in the January 1971 rating decision, became final as to all evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.302; 20.1100, 20.1103; see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).

A claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant and must raise a reasonable possibility of substantiating the claim.  Id.  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In January 1971, the RO declined to reopen the Veteran's claim of service connection for a left leg injury because the newly submitted evidence failed to relate to the lack of nexus evidence.  The RO declined to reopen the claim of service connection for a low back condition based on a determination that although the Veteran had submitted new evidence showing a low back disability, the new evidence was not material as it did not show a low back disability linked to service or to a service-connected disability.  

Since January 1971, new evidence has been added to the claims file which is material to the Veteran's claims for service connection for a left leg injury and low back condition.  Specifically, the record includes the Veteran's lay statements, VA treatment records, and the Veteran's August 2012 Board hearing testimony.  The Veteran testified that his left leg injury began during service, has continued since service, and has resulted in a low back condition.  The Veteran's testimony must be presumed credible for the purpose of reopening his claim.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992) (holding that evidence is presumed credible for the limited purpose of determining its materiality).  Notwithstanding the lack of a definite relationship between the Veteran's low back condition and left leg injury and service, the RO previously determined that the evidence of record was sufficiently suggestive of a nexus to trigger the need for a VA examination in support of his claims.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in-service injuries for purposes of obtaining an examination).  Such an examination was administered in March 2011. 

The threshold for reopening a claim is low, and in this case, the added information raises a reasonable possibility of substantiating the claims.  As such, the claims are reopened.  

As noted in the Introduction, the RO reopened the Veteran's claims and adjudicated the matters de novo.  In fact, by February 2012 Supplemental Statement of the Case, the Veteran was provided with applicable laws and regulations and informed of the reasons and bases for the denials.  The Veteran was also afforded an opportunity to present additional information and evidence.  Accordingly, the Board's adjudication of the claims at this time will result in no prejudice to the Veteran.

III.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the two.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year to include arthritis.  See 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Left Leg Condition

The Veteran's STRs show that the Veteran was seen on August 1963 with complaints of pain in the upper left leg due to marching.  The record notes a three year old hematoma in the upper left quadriceps.  Physical examination revealed mild swelling, with no tenderness or limitation of motion.  The plan at that time was no treatment but to observe.  His separation examination was unremarkable for a left thigh condition.  

The instant claim for residuals of a left leg condition was received in October 2010.  

On VA examination in March 2011, the Veteran reported pain, fatigability, weakness, and stiffness in his left leg.  Following a review of the Veteran's medical history and physical examination, the VA examiner found no current left thigh muscle disability.  Even after reviewing the Veteran's private medical records, which note a 1967 old rupture of the left quadriceps mechanism resulting from a 1967 fall, and VA medical records that generally document treatment for various disorders (such as for low back pain), a current disability manifested by residuals of a left leg injury was not found.  

On review of the evidence, the Board finds that the preponderance of the evidence establishes that the Veteran has disabling symptoms, but no actual disability.  Mere pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez -Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001). 

The Board acknowledges that the Veteran testified that his current left leg pain is related to service.  The Veteran testified that he experiences arthritis, swelling and pain in the left leg.  See Hearing Tr. at 8.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, arthritis and residuals of a left thigh disability, fall outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of leg pain, any actual diagnosis of a thigh disability requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The probative and persuasive evidence fails to show that the Veteran has an underlying disability entity manifested by leg pain, and, such alone is not a disability for VA compensation purposes.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Consequently, the claim must be denied. 

B.  Low Back Disorder

The Veteran seeks entitlement to service connection for a low back disorder, to include as secondary to the left leg injury.  

At the onset of its discussion, the Board notes that the Veteran has a current diagnosis of degenerative disc disease (DDD) of the spine with arthritic changes and, thus, the threshold element of service connection is met.  

The Veteran's STRs show that he was treated for a low back sprain in July 1960 and acute low back spasms in September 1960.  In May 1962, he was treated for a superficial stab wound to the back with an uneventful recovery.  Thus, an in-service event is established.  However, the report of his October 1963 separation examination indicates that the Veteran's "upper extremities" and "spine, other musculoskeletal" were normal.  

On VA examination in June 1965 the Veteran complained of backache, but x-rays of the lumbar spine were normal, thus, no current disability was found.  The examiner found no evidence of a fracture, dislocation, bone or joint disease.  The Board notes that DDD of the spine with arthritic changes was not diagnosed until September 1997, more than thirty years after discharge from service, and at that time it was "minimal."  The Board accordingly finds DDD was not incurred in service or manifested to a compensable degree within the first year after discharge from service.  Thus, presumptive service connection under 38 C.F.R. § 3.309(a) is not applicable in this case.  

The Board finds that the evidence of record fails to establish the nexus element by an equipoise standard.  The only competent medical evidence of record, the report from the March 2011 VA examination, is unfavorable to the Veteran.  After considering the Veteran's history, based on a review of his STRs and VA treatment records, the examiner opined that the Veteran's current low back disability is not caused by or a result of service.  The examiner supported this conclusion by noting that the Veteran's in-service complaints of low back pain were acute problems that resolved in service.  Further, the examiner explained that his separation examination was normal and there were no chronic conditions of the back diagnosed in service.  It was also opined that the September 1997 radiographic findings of DDD lumbar spine have no relationship to the current low back complaints.  

The Board considers the examiner's opinion highly probative as it is predicated upon a thorough clinical examination and evidentiary review, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing the three factors the Board must consider in determining the probative value to be assigned to a medical opinion:  (1) whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, (2) whether the medical expert provided a fully articulated opinion, and (3) whether the opinion is supported by a reasoned analysis).  

Moreover, the examiner's opinion is uncontroverted by any other competent evidence of record.  Although the Veteran argues that his low back disability is related to injuries he sustained in service, he is not competent to give a medical opinion as to the etiology of his low back injury, which requires clinical expertise.  See Jandreau v Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran is competent to report on the onset and recurrence of his symptoms; however, he does not have the necessary expertise to opine that his current DDD is causally related to the injuries he sustained during service.  For the reasons set forth above, the Board finds the opinion of the VA examiner in March 2011 to be more probative.  

Finally, the Veteran primarily contends that service connection should be granted for a low back condition as secondary to a left leg injury.  With regards to service connection on a secondary basis, as demonstrated above, service connection has not been established for a left leg injury; thus, service connection for a low back disability on a secondary basis is denied as a matter of law.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran's low back disorder had its onset during his active service, had onset during an applicable presumptive period, or was caused or aggravated by a service-connected disability.  Thus, the appeal must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for residuals of left leg injury, to that extent only, the appeal is granted.  

New and material evidence having been received to reopen the claim of entitlement to service connection for a low back condition, to that extent only, the appeal is granted.  


Service connection for residuals of left leg injury is denied.  

Service connection for a low back disorder is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


